7 U.S. 267 (____)
3 Cranch 267
STRAWBRIDGE ET AL.
v.
CURTISS ET AL.
Supreme Court of United States.

The question of jurisdiction was submitted to the court without argument, by P.B. Key, for the appellants, and Harper, for the appellees.
On a subsequent day,
MARSHALL, Ch. J. delivered the opinion of the court.
The court has considered this case, and is of opinion that the jurisdiction cannot be supported.
The words of the act of congress are, "where an alien is a party; or the suit is between a citizen of a state where the suit is brought, and a citizen of another state."
The court understands these expressions to meant that each distinct interest should be represented by persons, all of whom are entitled to sue, or may be sued, in the federal courts. That is, that where the interest is joint, each of the persons concerned in that interest must be competent to sue, or liable to be sued, in those courts.
But the court does not mean to give an opinion in the case where several parties represent several distinct interests, *268 and some of those parties are, and others are not, competent to sue, or liable to be sued, in the courts of the United States.
Decree affirmed.